 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     DARRYL WALLACE,                                 Case No. 1:20-cv-00213-EPG (PC)
 9
                        Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
10                                                   TO PROCEED IN FORMA PAUPERIS
            v.
11
                                                     (ECF NO. 2)
     STEWART SHERMAN, et al.,
12
                        Defendants.
13

14          Plaintiff Darryl Wallace (“Wallace”) is a state prisoner proceeding pro se and in forma

15   pauperis in this civil action filed pursuant to 42 U.S.C.

16          The Court has reviewed the application and finds that Plaintiff has made the showing

17   required by § 1915(a), and accordingly, the application to proceed in forma pauperis is

18   GRANTED. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

19   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

20   percent (20%) of the preceding month’s income credited to Plaintiff’s trust account. The

21   California Department of Corrections is required to send to the Clerk of Court payments from

22   Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

23   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The Director of the California Department of Corrections or his/her designee shall

26               collect payments from Plaintiff’s prison trust account in an amount equal to twenty

27               percent (20%) of the preceding month’s income credited to the prisoner’s trust account

28               and shall forward those payments to the Clerk of Court each time the amount in the
                                                           1
 1              accounts exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 2              $350.00 has been collected and forwarded to the Clerk of Court. The payments shall

 3              be clearly identified by the name and number assigned to this action;

 4        2. The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s in

 5              forma pauperis application on the Director of the California Department of

 6              Corrections, via the court’s electronic case filing system (CM/ECF); and

 7        3. The Clerk of Court is directed to serve a copy of this order on the Financial

 8              Department, U.S. District Court, Eastern District of California.

 9   IT IS SO ORDERED.
10
       Dated:     February 19, 2020                           /s/
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
